

CDW CORPORATION
2013 LONG-TERM INCENTIVE PLAN

Restricted Stock Award Notice
[Name of Holder]

You have been awarded shares of restricted stock of CDW Corporation (the
“Company”) pursuant to the terms and conditions of the CDW Corporation 2013
Long-Term Incentive Plan (the “Plan”) and the Restricted Stock Award Agreement
(together with this Award Notice, the “Agreement”). This Award is granted in
exchange for the unvested Class B Units held by the Holder in CDW Holdings LLC,
pursuant to Section 14.1 of the CDW Holdings LLC Amended and Restated Limited
Liability Company Agreement, dated as of March 10, 2010. Copies of the Plan and
the Restricted Stock Award Agreement are attached hereto. Capitalized terms not
defined herein shall have the meanings specified in the Plan or the Agreement.
Restricted Stock:
You have been awarded [____] restricted shares of Common Stock, par value $0.01
per share, subject to adjustment as provided in Section 8.2 of the Agreement.

Grant Date:
[___________]

Vesting Schedule:
Except as otherwise provided in the Plan, the Agreement or any other agreement
between the Company or any of its Subsidiaries and Holder, and subject to the
forfeiture condition in Section 1 of the Agreement, the Award shall vest daily
on a pro rata basis commencing on the Grant Date and continuing through
[____________] if, and only if, Holder is, and has been, continuously (except
for any absence for vacation, leave, etc. in accordance with the Company's or
its Subsidiaries' policies): (i) employed by the Company or any of its
Subsidiaries, (ii) serving as a Non-Employee Director or (iii) providing
services to the Company or any of its Subsidiaries as an advisor or consultant,
in each case, from the date of this Agreement through and including such date.

CDW CORPORATION


By:
______________________________

Name: Thomas E. Richards
Title: Chairman and Chief Executive Officer




--------------------------------------------------------------------------------





Acknowledgment, Acceptance and Agreement:
By signing below and returning this Award Notice to CDW Corporation, I hereby
acknowledge receipt of the Agreement and the Plan, accept the Award granted to
me and agree to be bound by the terms and conditions of this Award Notice, the
Agreement and the Plan.


______________________________
Holder                


______________________________
Date



































2

--------------------------------------------------------------------------------



CDW CORPORATION
2013 LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT
CDW Corporation, a Delaware corporation (the “Company”), hereby grants to the
individual (the “Holder”) named in the award notice attached hereto (the “Award
Notice”) as of the date set forth in the Award Notice (the “Grant Date”),
pursuant to the provisions of the CDW Corporation 2013 Long-Term Incentive Plan
(the “Plan”), a restricted stock award (the “Award”) for the number of shares of
the Company’s Common Stock, par value $0.01 per share (“Stock”) set forth in the
Award Notice, upon and subject to the restrictions, terms and conditions set
forth in the Plan and this agreement (the “Agreement”). This Award is granted in
exchange for the unvested Class B Units held by the Holder in CDW Holdings LLC,
a Delaware limited liability company (“CDW Holdings”), pursuant to Section 14.1
of the CDW Holdings LLC Amended and Restated Limited Liability Company
Agreement, dated as of March 10, 2010. Capitalized terms not defined herein
shall have the meanings specified in the Plan.
1.Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder (a) accepts this Agreement by executing the Award Notice in
the space provided therefor and returning an original execution copy of the
Award Notice to the Company (or electronically accepts this Agreement within the
Holder’s stock plan account with the Company’s stock plan administrator
according to the procedures then in effect), (b) if required by the Company,
executes and returns one or more irrevocable stock powers to facilitate the
transfer to the Company (or its assignee or nominee) of all or a portion of the
shares of Stock subject to the Award if any shares of Stock are forfeited
pursuant to Section 4 or if required under applicable laws or regulations and
(c) agrees to abide by all administrative procedures established by the Company
or its stock plan administrator, including any procedures requiring the Holder
to notify the Company of any proposed sale of any Stock acquired upon the
vesting of this Award. As soon as practicable after the Holder has executed such
documents and returned them to the Company, the Company shall cause to be issued
in the Holder’s name the total number of shares of Stock subject to the Award.
In addition, in the event that the Company’s initial public offering of the
Stock (the “IPO”) does not close on or before August 31, 2013, this Award shall
be forfeited as of such date and, consistent with the documents being executed
by the Holder in connection with the Distribution (as defined below), the Holder
will at such time continue to hold the unvested Class B Units held by the Holder
in CDW Holdings for which the shares of Stock received hereunder were exchanged.
For purposes of this Agreement, “Distribution” shall mean the distribution of
shares of Stock by CDW Holdings to its members immediately prior to the pricing
of the IPO.
2.    Rights as a Stockholder. Except as otherwise provided in this Agreement,
the Holder shall have all rights as a holder of the Stock subject to the Award,
including, without limitation, the right to receive dividends and other
distributions thereon, and the right to participate in any capital adjustment
applicable to all holders of Stock unless and until such shares are forfeited
pursuant to Section 4 hereof; provided, however, that (i) the Holder shall not

3

--------------------------------------------------------------------------------



be entitled to vote the shares of Stock subject to the Award until such shares
become vested pursuant to Section 4.1 and (ii) each distribution with respect to
shares of Stock that is a stock dividend or stock split, shall be delivered to
the Company (and the Holder shall, if requested by the Company, execute and
return one or more irrevocable stock powers related thereto) and shall be
subject to the same restrictions as the shares of Stock with respect to which
such dividend or other distribution was made.
3.    Custody and Delivery of Shares. The shares of Stock subject to the Award
shall be held by the Company or by a custodian in book entry form, with
restrictions on the shares of Stock duly noted, until such Award shall have
vested, in whole or in part, pursuant to Section 4 hereof. Alternatively, in the
sole discretion of the Company, the Company shall hold a certificate or
certificates representing the shares of Stock subject to the Award until such
Award shall have vested, in whole or in part, pursuant to Section 4 hereof.
After all or any portion of the Award shall have vested pursuant to Section 4
hereof, the Company shall, subject to Section 8.1 hereof, transfer the vested
shares of Stock on its books or deliver the certificate or certificates for the
vested shares of Stock, as applicable, to a brokerage account in the name of the
Holder, which transfer to the brokerage account shall occur (i) as soon as
administratively practicable after the Company receives a request for such
transfer from the Holder (but in no event later than 30 days after such request)
or (ii) in the absence of such request from the Holder, automatically as soon as
administratively practicable after the last day of each calendar month after the
Grant Date, subject to such other procedures and restrictions that the Company
may determine are necessary or appropriate to comply with Rule 144 of the
Securities Act of 1933, as amended (the “Securities Act”), or any resale
restrictions to which the Holder is subject. If the Company delivers
certificate(s) for the vested shares of Stock pursuant to the foregoing
sentence, the Company shall also destroy the stock power or powers relating to
such vested Stock delivered by the Holder pursuant to Section 1 hereof; provided
that, if such stock power or powers also relate to unvested Stock, the Company
may require, as a condition precedent to delivery of any certificate pursuant to
this Section 3, the execution and delivery to the Company of one or more stock
powers relating to such unvested Stock.
4.    Restriction Period and Vesting.
4.1.    Service-Based Vesting Condition. Except as otherwise provided in this
Section 4, the Award shall vest in accordance with the vesting schedule set
forth in the Award Notice if, and only if, the Holder is, and has been,
continuously (except for any absence for vacation, leave, etc. in accordance
with the Company's or its Subsidiaries' policies): (i) employed by the Company
or any of its Subsidiaries, (ii) serving as a Non-Employee Director or (iii)
providing services to the Company or any of its Subsidiaries as an advisor or
consultant, in each case, from the date of this Agreement through and including
such date. The period of time prior to the vesting shall be referred to herein
as the “Restriction Period.”
4.2.    Termination of Employment due to Death or Disability. If the Holder’s
employment with the Company terminates prior to the end of the Restriction
Period by reason of the Holder’s death or Disability, then in either such case
the Award shall become vested as of the date of termination with respect to a
number of additional shares of Stock that would have

4

--------------------------------------------------------------------------------



become vested during the one-year period following the date of such termination
if the Holder’s employment with the Company had continued through such date and
the remainder of the Award that was not vested immediately prior to Holder’s
death or termination due to Disability and which did not otherwise become vested
pursuant to this Section 4.2 shall be immediately forfeited by the Holder and
cancelled by the Company. For purposes of this Award, “Disability” shall have
the meaning set forth in the employment agreement, if any, between the Holder
and the Company or any of its Subsidiaries, provided that if Holder is not a
party to an employment agreement that contains such definition, then
“Disability” shall mean Holder’s inability, due to illness, accident, injury,
physical or mental incapacity or other disability, to carry out effectively
Holder’s duties and obligations to the Company or any of its Subsidiaries or, if
applicable based on Holder’s position, to participate effectively and actively
in the management of the Company or any of its Subsidiaries for a period of at
least 90 consecutive days or for shorter periods aggregating at least 120 days
(whether or not consecutive) during any twelve month period, as determined in
the reasonable judgment of the Board. A Disability shall be deemed to have
occurred on the date that either Holder or Holder’s personal representative or
legal guardian, on the one hand, or the Company, on the other hand, provides
notice to the other party of the satisfaction of each of the requirements to
constitute a Disability set forth above or on such other date as the parties
shall mutually agree.
4.3.    Termination by the Company Other than for Death or Disability or by the
Holder. If the Holder’s employment with the Company terminates prior to the end
of the Restriction Period (i) by the Company for any reason (other than by
reason of the Holder’s death or Disability) or (ii) by the Holder by reason of
the Holder’s resignation from employment for any reason, then the portion of the
Award that was not vested immediately prior to such termination of employment
shall be immediately forfeited by the Holder and cancelled by the Company.
4.4.    Change in Control. In the event of a Change in Control, the shares of
Stock subject to Award that were not vested immediately prior to such Change in
Control shall become fully vested.
5.    Clawback of Proceeds.
5.1.    Clawback of Proceeds. If, during the three-year period following the
Holder’s termination of employment the Holder materially violates any agreement
between the Holder and the Company or its Subsidiaries with respect to
non-competition (other than a Competitive Activity (as defined below) that does
not violate any such non-competition covenant, non-solicitation, confidentiality
or protection of trade secrets (or similar provision regarding intellectual
property), including Section 7 of this Agreement: (i) the restricted shares of
Stock subject to the Award shall be forfeited and (ii) the Holder shall
immediately remit a cash payment to the Company equal to (x) the Fair Market
Value of a share of Common Stock on the date on which the Company first became
aware of such violation or the date of Holder’s termination of employment,
whichever is greater, multiplied by (y) the number of shares of Common Stock
that became vested pursuant to Section 4.1 of this Agreement. The remedy
provided by this Section 5 shall terminate at such time as the Institutional
Investors (as defined

5

--------------------------------------------------------------------------------



below) collectively hold less than 10% of the number of shares of Stock held by
the Institutional Investors as a result of the Distribution. In addition, the
remedy provided by this Section 5 shall be in addition to and not in lieu of any
rights or remedies which the Company may have against the Holder in respect of a
breach by the Holder of any duty or obligation to the Company.
5.2.    Right of Setoff. The Holder agrees that by accepting the Award Notice
the Holder authorizes the Company and its affiliates to deduct any amount or
amounts owed by the Holder pursuant to this Section 5 from any amounts payable
by or on behalf of the Company or any affiliate to the Holder, including,
without limitation, any amount payable to the Holder as salary, wages, vacation
pay, bonus or the settlement of the Award or any stock-based award. This right
of setoff shall not be an exclusive remedy and the Company’s or an affiliate’s
election not to exercise this right of setoff with respect to any amount payable
to the Holder shall not constitute a waiver of this right of setoff with respect
to any other amount payable to the Holder or any other remedy. By the Holder’s
signature, this agreement constitutes the Holder’s written authorization for the
Company or any of its affiliates to make such deductions from wages.
5.3.    Definitions. For purposes of this Section 5, the following terms shall
have the following meanings:
(a)    “Competitive Activity” means Holder becoming employed by, performing
services for, or otherwise becoming associated with (as an employee, officer,
director, manager, partner or consultant or member, stockholder or investor
owning more than a 2% interest or other similar role) a Competitor (as defined
below) of the Company.
(b)    “Institutional Investors” means, collectively, Madison Dearborn Capital
Partners V‑A, L.P., a Delaware limited partnership, Madison Dearborn Capital
Partners V‑C, L.P., a Delaware limited partnership, Madison Dearborn Capital
Partners V Executive‑A, L.P., a Delaware limited partnership, Providence Equity
Partners VI L.P., a Delaware limited partnership, and Providence Equity Partners
VI‑A L.P., a Delaware limited partnership.
6.    Transfer Restrictions and Investment Representation.
6.1.    Nontransferability of Award. During the Restriction Period, the shares
of Stock subject to the Award and not then vested may not be offered, sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) by the Holder or be subject to
execution, attachment or similar process other than by will, the laws of descent
and distribution or pursuant to beneficiary designation procedures approved by
the Company. Any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of such shares shall be null and void.
6.2.    Investment Representation. The Holder hereby represents and covenants
that (a) any share of Stock acquired upon the vesting of the Award will be
acquired for investment and not with a view to the distribution thereof within
the meaning of the Securities Act, unless such acquisition has been registered
under the Securities Act and any applicable state

6

--------------------------------------------------------------------------------



securities laws; (b) any subsequent sale of any such shares shall be made either
pursuant to an effective registration statement under the Securities Act and any
applicable state securities laws, or pursuant to an exemption from registration
under the Securities Act and such state securities laws; and (c) if requested by
the Company, the Holder shall submit a written statement, in form satisfactory
to the Company, to the effect that such representation (x) is true and correct
as of the date of vesting of any shares of Stock hereunder or (y) is true and
correct as of the date of any sale of any such share, as applicable. As a
further condition precedent to the delivery to the Holder of any shares of Stock
subject to the Award, the Holder shall comply with all regulations and
requirements of any regulatory authority having control of or supervision over
the issuance or delivery of the shares and, in connection therewith, shall
execute any documents which the Board shall in its sole discretion deem
necessary or advisable.
6.3.    Legends. The Holder understands and agrees that the Company shall cause
the legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Stock together with
any other legends that may be required by the Company or by state or federal
securities laws:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF A
RESTRICTED STOCK AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND CDW
CORPORATION. A COPY OF SUCH AGREEMENT IS ON FILE IN THE OFFICES OF, AND WILL BE
MADE AVAILABLE FOR A PROPER PURPOSE BY, THE CORPORATE SECRETARY OF CDW
CORPORATION.
6.4.    Stop-Transfer Notices. The Holder agrees that in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
6.5.    Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any shares of Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Stock or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such shares of Stock shall have been so transferred.
7.    Noncompete, Nonsolicitation and Confidentiality. The Holder acknowledges
that (i) in connection with and as a condition to the Holder’s prior grant of
the unvested Class B Units which are being exchanged by the Company with this
Award, the Holder agreed to abide by certain restrictive covenants which are
being reaffirmed herein, (ii) in the course of his or her employment with or
provision of services to the Company or its Subsidiaries, the Holder has and
will become familiar with trade secrets and other confidential information
concerning the Company and its Subsidiaries and (iii) the Holder’s services will
be of special, unique and extraordinary value to the Company and its
Subsidiaries. The Holder also acknowledges that the Company’s Confidential
Information (as this and other terms used herein are defined below) will retain
continuing vitality throughout and beyond the Noncompetition Period, and that
should the Holder leave the Company and work for a Competitor during the
Noncompetition Period, it would be highly

7

--------------------------------------------------------------------------------



likely, if not inevitable, that the Holder would use or disclose the Company’s
Confidential Information. For these and other reasons, the Holder agrees and
acknowledges that the restrictions in this Agreement are reasonable and
necessary to protect the Company’s legitimate business interests.
7.1.    Noncompete. In consideration for the issuance of the Award and other
good and valuable consideration, the Holder agrees not to become employed by,
perform services for, form, develop, or otherwise become associated with (as an
employee, officer, director, manager, partner or consultant or member,
stockholder or investor owning more than a 2% interest or other similar role) a
Competitor of the Company or any of its Subsidiaries at any time during the
Holder's employment with or service to the Company or any of its Subsidiaries or
for eighteen months after the termination of the Holder's employment with or
service to the Company or any of its Subsidiaries (the "Noncompetition Period").
For purposes of this Section 7, "Competitor" shall mean any Person conducting or
planning to conduct a business similar to and in competition with any business
conducted or planned by the Company or any of its Subsidiaries in any geographic
area in which the Company or any of its Subsidiaries is conducting such business
or plans to conduct such business as of the date of termination of the Holder's
employment with or services to the Company or its Subsidiaries, if the Holder,
while employed by or providing services to the Company or any of its
Subsidiaries, was involved in such business or had knowledge of the operations
of such business or received or was otherwise in possession of Confidential
Information as defined in Section 7.6 regarding such business. For purposes of
illustration only, the parties agree that each of the corporations, other
enterprises or Persons set forth on Schedule I attached hereto is a "Competitor"
of the Company and its Subsidiaries as of the date hereof, it being acknowledged
and agreed that (x) such list is only representative of the Company’s current
Competitors but not exhaustive and is not intended to include all of the
Company’s or its Subsidiaries’ current Competitors and (y) other Persons could
become Competitors of the Company or its Subsidiaries at a future date.
7.2.    Nonsolicitation. The Holder further agrees that during the
Noncompetition Period the Holder shall not (i) in any manner, directly or
indirectly, solicit any CDW Employee or induce or attempt to induce any CDW
Employee to terminate or abandon his or her employment for any purpose
whatsoever or (ii) on behalf of any Competitor, call on, service, solicit or
otherwise do business with any CDW Vendor or CDW Customer.
7.3.    Exceptions. Nothing in this Section 7 shall prohibit the Holder from
being (i) a stockholder in a mutual fund or a diversified investment company or
(ii) an owner of not more than two percent of the outstanding stock of any class
of a corporation, any securities of which are publicly traded, so long as the
Holder has no active participation in the business of such corporation.
7.4.    Extension. Because the protection of the Company’s Confidential
Information requires that the Holder not perform the activities described in
Sections 7.1 and 7.2 for the full Noncompetition Period, the Holder agrees that
the Noncompetition Period provided in Section 7 shall be extended for any time
during which the Holder breaches this Agreement,

8

--------------------------------------------------------------------------------



such that the Holder does not perform the proscribed activities for a time
period equal to the full amount of time provided in Section 7.
7.5.    Reformation. If, at any time of enforcement of this Section 7, a court
or an arbitrator holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court or
arbitrator shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law. This Agreement shall not
authorize a court or arbitrator to increase or broaden any of the restrictions
in this Section 7.
7.6.    Confidentiality. Other than as required in the ordinary course of the
Holder's employment by the Company or its Subsidiaries, and except as
specifically authorized by the Board or the Holder's direct supervisor, the
Holder shall not at any time make use of or disclose, directly or indirectly,
any (i) trade secret or other confidential or secret information of the Company
or of any of its Subsidiaries or (ii) other technical, business, proprietary or
financial information of the Company or of any of its Subsidiaries not available
to the public generally or to Competitors ("Confidential Information"), except
to the extent that such Confidential Information (a) becomes a matter of public
record or is published in a newspaper, magazine or other periodical or on
electronic or other media available to the general public, other than as a
result of any act or omission by the Holder or (b) is required to be disclosed
by any law, regulation or order of any court or regulatory commission,
department or agency, provided that the Holder gives prompt notice of such
requirement to the Company to enable the Company to seek an appropriate
protective order. Promptly following the termination of the Holder's employment
or service with the Company or any of its Subsidiaries, the Holder shall
surrender to the Company all records, memoranda, notes, plans, reports, computer
tapes and software and other documents and data which constitute Confidential
Information which the Holder may then possess or have under his/her control
(together with all copies thereof).
7.7.    Acknowledgements. The Holder acknowledges that the provisions of this
Section 7 are in addition to, and not in limitation of, any obligation of the
Holder under the terms of any employment or other agreement with the Company or
any Subsidiary, and in consideration of (i) employment by the Company or its
Subsidiaries or retention to provide services to the Company and its
Subsidiaries and (ii) additional good and valuable consideration as set forth in
this Agreement. In addition, the Holder agrees and acknowledges that the
restrictions contained in this Section 7 do not preclude the Holder from earning
a livelihood, nor do they unreasonably impose limitations on the Holder’s
ability to earn a living. In addition, the Holder acknowledges (i) that the
business of the Company or its Subsidiaries will be conducted throughout the
United States, (ii) notwithstanding the state of incorporation or principal
office of the Company or its Subsidiaries, or any of their respective executives
or employees (including the Holder), it is expected that the Company or its
Subsidiaries will have business activities and have valuable business
relationships within its industry throughout the United States, and (iii) as
part of the Holder's responsibilities, the Holder will be conducting business
throughout the United States in furtherance of the Company's business and its
relationships. The Holder agrees and acknowledges that the potential harm to the
Company and its Subsidiaries of the non-

9

--------------------------------------------------------------------------------



enforcement of this Section 7 outweighs any potential harm to the Holder of its
enforcement by injunction or otherwise. The Holder acknowledges that the Holder
has carefully read this Agreement and has given careful consideration to the
restraints imposed upon the Holder by this Agreement, and is in full accord as
to their necessity for the reasonable and proper protection of confidential and
proprietary information of the Company, its Subsidiaries and affiliates now
existing or to be developed in the future. The Holder expressly acknowledges and
agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical scope.
7.8.    Definitions. For purposes of this Section 7 the following terms shall
have the following meanings:
(a)    “CDW Customer” means (i) any person or entity that purchased any products
or services from the Company or any of its Subsidiaries or affiliates at any
time within a two year period prior to the Holder’s termination (for whatever
reason) from the Company or (ii) any person or entity with respect to whom, at
any time during the one year period prior to the Holder’s termination (for
whatever reason) from the Company, the Holder submitted or assisted in the
development or submission of a presentation or proposal of any kind on behalf of
the Company or any of its Subsidiaries or affiliates, acquired or had access to
any Confidential Information or had contact with as a result of the Holder’s
employment with the Company.
(b)    “CDW Employee” means any person who was an officer, manager-level or
other key employee or any material group of employees of the Company or any of
its Subsidiaries or affiliates either (i) at any time within three months of the
prohibited contact; or (ii) at any time within three months of the Holder’s
termination (for whatever reason) from the Company.
(c)    “CDW Vendor” means any person or entity that provided goods or services
to the Company or any of its Subsidiaries or otherwise did business with the
Company or any of its Subsidiaries at any time within a two-year period prior to
the Holder’s termination (for whatever reason) from the Company.
(d)    “Person” means any individual, partnership, corporation, association,
joint stock company, trust, joint venture, limited liability company,
unincorporated organization, governmental entity or department, agency or
political subdivision thereof.
7.9.    Remedies. The parties hereto shall be entitled to enforce their
respective rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement, and to exercise all
other rights existing in their favor. The parties hereto acknowledge and agree
that money damages would not be an adequate remedy for any breach of the
provisions of this Agreement and that any party hereto may, in their sole
discretion, apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive relief (without posting bond or other
security) in order to enforce or prevent any violation of the provisions of this
Agreement.



10

--------------------------------------------------------------------------------



8.    Additional Terms and Conditions of Award.
8.1.    Withholding Taxes. (a) As a condition precedent to the delivery of the
Stock at such time as required by Section 8.8, the Holder shall, upon request by
the Company, pay to the Company such amount as the Company or an affiliate may
be required, under all applicable federal, state, local, foreign or other laws
or regulations, to withhold and pay over as income or other withholding taxes
(the “Required Tax Payments”) with respect to the Award. If the Holder shall
fail to advance the Required Tax Payments after request by the Company, the
Company or an affiliate may, in its discretion, deduct any Required Tax Payments
from any amount then or thereafter payable by the Company or an affiliate to the
Holder.
(b)    The Holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company, (2) to the extent permitted by the Committee, delivery to the Company
(either actual delivery or by attestation procedures established by the Company)
of previously owned whole shares of Stock having an aggregate Fair Market Value,
determined as of the date on which such withholding obligation arises (the “Tax
Date”), equal to the Required Tax Payments, (3) to the extent permitted by the
Committee, authorizing the Company to withhold whole shares of Stock which would
otherwise be delivered to the Holder having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments or (4) any
combination of (1), (2) and (3). Shares of Stock to be delivered or withheld may
not have a Fair Market Value in excess of the minimum amount of the Required Tax
Payments; provided, however, that if a fraction of a share of Stock would be
required to satisfy the minimum amount of the Required Tax Payments, then the
number of shares of Stock to be delivered or withheld may be rounded up to the
next nearest whole share of Stock. No share of Stock or certificate representing
a share of Stock shall be delivered until the Required Tax Payments have been
satisfied in full.


8.2.    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Stock to change, such as a stock dividend, stock split, spinoff, rights
offering or recapitalization through an extraordinary dividend, the terms of
this Award, including the number and class of securities subject hereto, shall
be appropriately adjusted by the Committee. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee to prevent dilution or enlargement of rights of
the Holder. The decision of the Committee regarding any such adjustment shall be
final, binding and conclusive.
8.3.    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the shares of Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the vesting
or delivery of shares hereunder, the shares of Stock subject to the Award shall
not vest or be delivered, in whole or in part, unless such listing,
registration, qualification, consent,

11

--------------------------------------------------------------------------------



approval or other action shall have been effected or obtained, free of any
conditions not acceptable to the Company. The Company agrees to use reasonable
efforts to effect or obtain any such listing, registration, qualification,
consent, approval or other action.
8.4.    Delivery of Stock. Subject to Section 8.1, upon the vesting of the
Award, in whole or in part, the Company shall deliver or cause to be delivered
to the Holder the vested shares of Stock in accordance with Section 3. The
Company shall pay all original issue or transfer taxes and all fees and expenses
incident to such delivery, except as otherwise provided in Section 8.1.
8.5.    Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement or the Plan, give or be deemed to give the Holder any right to
continued employment by the Company, any Subsidiary or any affiliate of the
Company or affect in any manner the right of the Company, any Subsidiary or any
affiliate of the Company to terminate the employment of any person at any time.
8.6.    Decisions of Board or Committee. The Board or the Committee shall have
the right to resolve all questions which may arise in connection with the Award.
Any interpretation, determination or other action made or taken by the Board or
the Committee regarding the Plan or this Agreement shall be final, binding and
conclusive.
8.7.    Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Holder, acquire any rights hereunder in
accordance with this Agreement or the Plan.
8.8.    Taxation; Section 83(b) Election. The Holder understands that the Holder
is solely responsible for all tax consequences to the Holder in connection with
this Award. The Holder represents that the Holder has consulted with any tax
consultants the Holder deems advisable in connection with the Award and that the
Holder is not relying on the Company for any tax advice. By accepting this
Agreement, the Holder agrees that the Holder shall make an effective election
with the Internal Revenue Service under Section 83(b) of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder, in the
form of Exhibit A attached hereto, to include in the Holder’s gross income the
excess, if any, of the Fair Market Value of the unvested shares of Stock subject
to the Award as of such date over the Fair Market Value of the Class B Units
exchanged for such shares of Stock. The Holder further agrees to deliver the
executed Section 83(b) election to the Company for filing with the Internal
Revenue Service within five days following the date hereof.
8.9.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to CDW Corporation, Attn:
Treasury Department, 200 N. Milwaukee Avenue, Vernon Hills, Illinois 60061, and
if to the Holder, to the last known mailing address of the Holder contained in
the records of the Company. All notices, requests or other communications
provided for in this Agreement shall be made in writing either (a) by personal
delivery, (b) by facsimile or electronic mail with confirmation of receipt, (c)
by

12

--------------------------------------------------------------------------------



mailing in the United States mails or (d) by express courier service. The
notice, request or other communication shall be deemed to be received upon
personal delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.
8.10.    Governing Law. This Agreement, the Award and all determinations made
and actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
8.11.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. In the
event that the provisions of this Agreement and the Plan conflict, the Plan
shall control. The Holder hereby acknowledges receipt of a copy of the Plan.
8.12.    Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the shares of Stock subject to this
Award and supersede in their entirety all prior undertakings and agreements of
the Company and the Holder with respect to such shares of Stock, and may not be
modified adversely to the Holder’s interest except by means of a writing signed
by the Company and the Holder. Notwithstanding anything herein to the contrary,
this Agreement does not supersede the Class B Common Unit Grant Agreement
between the Holder and CDW Holdings LLC with respect to the Class B Units that
vested prior to the IPO in accordance with the terms of such Class B Common Unit
Grant Agreement.
8.13.    Partial Invalidity. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision was omitted.
8.14.    Amendment and Waiver. The provisions of this Agreement may be amended
or waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
8.15.    Counterparts. The Award Notice may be executed in two counterparts,
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.







13

--------------------------------------------------------------------------------



EXHIBIT A
ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY
IN GROSS INCOME
IN YEAR OF TRANSFER UNDER CODE SECTION 83(b)
The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), to include the value of the property
described below in gross income in the year of transfer and supplies the
following information in accordance with the regulations promulgated thereunder:
1.
The name, address and social security number of the undersigned:

[Name]
[Address]
[Social Security Number]
2.
A description of the property with respect to which the election is being made:
__________ shares of Common Stock, par value $0.01 per share, of CDW
Corporation, a Delaware corporation, granted to the undersigned as restricted
stock.

3.
The date on which the property was transferred: ______ __, 20__. The taxable
year for which such election is made: calendar 20__.

4.
The restrictions to which the property is subject: If the employment of the
undersigned terminates prior to specified dates, the undersigned will forfeit
the property transferred to the undersigned.

5.
The fair market value on _____________, 20__ of the property with respect to
which the election is being made: $_____ per share.

The amount paid for such property: $_____ per share.


*    *    *    *    *













14

--------------------------------------------------------------------------------



A copy of this election has been furnished to the Secretary of the Company
pursuant to Treasury Regulations §1.83‑2(d).
 
 
 
 
Dated: _______________, 20____
[Name]
 
 
 
 






15